Citation Nr: 0032428	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.

3.  Entitlement to service connection for psychoneurosis, 
conversion hysteria.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for chronic depression.

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

8.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

9.  Entitlement to service connection for stenosis of the 
lumbar spine.

10.  Entitlement to service connection for sacrilization of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
September 1943.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDINGS OF FACT

1.  Service connection for post-traumatic neurosis was denied 
in a September 1981 rating decision.  The appellant did not 
appeal.

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for post-traumatic 
neurosis does not bear directly and substantially on the 
matter and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Service connection for a back condition was denied in a 
September 1981 rating decision.  The appellant did not 
appeal.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a back condition 
bears directly and substantially on the question of whether 
or not lumbosacral strain preexisted service, was aggravated 
by service, or was incurred in service.

5.  Competent evidence of post-service conversion hysteria 
has not been presented.

6.  Lumbosacral strain existed prior to service.

7.  Competent evidence that lumbosacral strain was aggravated 
during service has not been presented.

8.  Competent evidence linking degenerative joint disease of 
the lumbar spine to service has not been presented.

9.  Competent evidence linking spondylolisthesis of the 
lumbar spine to service has not been presented.

10.  Competent evidence linking stenosis of the lumbar spine 
to service has not been presented.

11.  Sacralization of the lumbar spine is a congenital 
abnormality.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision denying service 
connection for post-traumatic neurosis is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  The September 1981 rating decision denying service 
connection for a back condition is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for lumbosacral strain has been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2000).

3.  Conversion hysteria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  Lumbosacral strain clearly and unmistakable preexisted 
service and was not aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.304, 3.306 (2000).

5.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

6.  Spondylolisthesis of the lumbar was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

7.  Stenosis of the lumbar spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

8.  Sacralization of the lumbar spine is not a disease within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for post-traumatic neurosis was denied in 
May 1946.  The veteran did not appeal.  In September 1981, 
the RO reopened the claim and denied service connection for 
post-traumatic neurosis and a back condition.  The veteran 
did not appeal this decision.  

This appeal stems from a November 1992 rating decision that 
found that new and material evidence had not been submitted 
to reopen claims for service connection for post-traumatic 
stress disorder/post-traumatic neurosis and a back 
condition.  Preliminarily, the Board notes that 
characterization of the claimed disability as "post-
traumatic stress disorder" was incorrect, as post-traumatic 
stress disorder was not diagnosed before service, inservice 
or post-service.  Post-traumatic neurosis was diagnosed at 
entry into service, therefore the Board will proceed in its 
analysis using the exact diagnosis of record.

In September 1997, the Board found that new and material 
evidence had not been submitted to reopen claims for service 
connection for post-traumatic stress disorder and a low back 
disability.  In December 1998, the U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) vacated the Board's 
1997 decision and granted a joint motion to remand the 
appeal to permit readjudication in accordance with Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  In June 1999, the 
Board remanded the appeal to the RO in order for them to 
develop additional treatment records and then to adjudicate 
the claim in light of Hodge.  In September 1999, the RO 
issued a Supplemental Statement of the Case that found new 
and material evidence sufficient to reopen the claims had 
not been submitted.
 
The medical evidence developed by the RO included additional 
post-service psychiatric and low back diagnoses.  In May 
2000, the Board found that these additional diagnoses 
expanded the theory of entitlement for service connection 
for psychiatric and low back disorders, and that to solely 
consider the claims of whether new and material evidence had 
been submitted to reopen claims for service connection for 
post-traumatic neurosis disorder and a low back disability 
would result in piecemeal litigation.  The appeal was 
remanded in order for the RO to address the additional post-
service diagnoses.

In June 2000, the RO denied service connection for 
degenerative joint disease, spondylolisthesis and stenosis 
of the lumbar spine.  In July 2000, the RO denied service 
connection for depressive reaction.  The RO issued a 
Supplemental Statement of the Case in July 2000 that 
considered whether new and material evidence had been 
submitted to reopen claims for all the identified 
disabilities.  However, a claim cannot have been finally 
denied for a particular disability if service connection was 
not previously considered for that particular disability or 
injury.  In other words, spondylolisthesis is not the same 
as sacrilization, stenosis or strain, and denial of service 
connection for one is not denial of the other.  The Board 
rejects the premise that a prior denial of service 
connection for a "back condition" constitutes a denial of 
service connection for all diseases or injuries of the 
spine, even if such diagnoses did not exist at the time of 
the prior denial.  This theory is apt in this case.  The 
prior denial of service connection for a "back condition" 
was on the basis that it preexisted service.  To conclude 
that all future post-service diagnoses involving the same 
anatomical location also preexisted service seems to defy 
logic.

The appellant and his attorney have contended, in essence, 
that service connection is warranted for an acquired 
psychiatric disability and a low back disability, without 
regard to the exact diagnosis made in service.  Accordingly, 
the Board will consider whether new and material evidence 
has been submitted to reopen claims for service connection 
for post-traumatic neurosis and lumbosacral strain.  The 
additional diagnoses of record will be considered under the 
service connection standards.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103.  The 
September 1981 rating decision is final.  

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


1.  New and Material Evidence: Post-traumatic Neurosis.

The evidence before the RO at the time of the September 1981 
denial is summarized as follows:

Mild post-traumatic neurosis without sequelae was noted at 
induction in April 1942.  The appellant was granted a 
certificate of disability discharge for psychoneurosis and 
conversion hysteria characterized by severe headaches, pain 
in the back, tenseness and periods of impulsive behavior for 
which no cause had been found. 

The material evidence associated with the claims folder in 
relation to service connection for post-traumatic neurosis 
since September 1981 consisted of the following:

A copy of an enlistment record indicated the appellant's 
physical condition at discharge was poor.

A letter written by Dr. R. indicated that he had treated the 
appellant between July 1969 and April 1975 for complaints of 
nervousness with chest pain and that repeated diagnostic 
testing was normal.  The appellant appeared to have annotated 
on this document that he had shock treatment at St. Luke's 
Hospital.

The appellant offered testimony before the RO in April 1993 
wherein he testified that he had no psychiatric disability 
upon enlistment.  The treatment he received for his nervous 
condition immediately after service put him back on his feet 
and he was able to go to work after that.

The appellant submitted private psychiatric treatment records 
from Dr. H.  A letter dated in August 1999 from Dr. H. linked 
post-service chronic depression to mental illness in service.  

VA Medical Center records between 1978 and 1999 documented 
anxiety syndrome diagnoses.

In a June 2000 letter, Dr. H. indicated that the appellant's 
present chronic depression dated back to the mental illness 
in service regardless of when it began.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The reasons for the prior denials must be 
considered.  Service connection for post-traumatic neurosis 
was denied in September 1981 because the evidence had 
established that it preexisted service and that there was no 
act of military training, trauma, disease or infection in 
service to account for the conversion hysteria manifested in 
service.  In other words post-traumatic neurosis preexisted 
service and was not aggravated by service.  The evidence 
submitted in support of the petition to reopen the claim does 
not cure this evidentiary defect.  It fails to establish that 
post-traumatic neurosis did not preexist service.  It fails 
to establish that it was aggravated by service.  It fails to 
establish a current diagnosis for post-traumatic neurosis.  
New and material evidence is by definition that which bears 
directly and substantially upon the specific matter under 
consideration.  Since the evidence submitted does not 
establish post-traumatic neurosis post-service, it cannot be 
new and material.  Since the evidence submitted does not 
address the finding that post-traumatic neurosis preexisted 
service and was not aggravated by service, it is not new and 
material.  

We conclude that competent evidence that fails to address the 
particular diagnosis in issue is not new and material.  To 
the extent that the appellant claims that he did not have 
post-traumatic neurosis at entrance, such lay assertion pales 
into insignificance in light of the finding of mild post-
traumatic neurosis at entrance.  Nici v. Brown, 9 Vet. 
App. 494 (1996).


2.  New and Material Evidence: Back condition.

The evidence before the RO at the time of the September 1981 
denial is summarized as follows:

An April 1942 induction examination documented a complaint of 
a back injury in 1941.  There were no objective findings and 
it was not considered disabling.  The accident to his back 
was said to be unconfirmed.  The appellant was admitted to 
the hospital in April 1942 for complaints of lower back pain.  
He reported a pre-service injury when lifting.  He reported 
that he had not worked due to this injury for the eight 
months prior to service.  Chronic, recurrent lumbosacral 
strain was diagnosed and found to have been incurred in a 
1941 accident prior to induction.  He was returned to duty 
improved.  During a June 1943 admission for dizzy spells, 
examination revealed no limitation of motion in his joints.  
X-rays in July 1943 revealed bilateral sacralization of the 
last lumbar vertebra and an August 1943 recheck of a lateral 
view of the lumbar spine was normal.  By August 1943 at 
discharge, his back pain was said to be very much improved.

The evidence associated with the claims folder in relation to 
service connection for a back disability since September 1981 
consisted of the following:

A copy of an enlistment record that indicated the appellant's 
physical condition at discharge was poor.

Private medical records documented post-service treatment for 
lumbosacral strain beginning in March 1977.

A copy of a February 1984 memorandum was submitted that 
indicated there was an insurance claim pending and that 
appellant was totally disabled and needed a myelogram.

A lay statement from J. N. dated in February 1993 indicated 
that he met the appellant in training in 1942 and that the 
appellant complained about back pain prior to separation.  He 
complained several times after the war.

The appellant offered testimony before the RO in April 1993 
wherein he testified that he had received treatment for a 
back injury prior to service but that he had no back 
disability upon enlistment.  Military maneuvers had made his 
back worse.  He had back complaints all of the time from his 
first assignment at Camp Lee.  He could not walk far or do 
the running required in maneuvers.

J. N. submitted a second lay statement in December 1999 
wherein he contended that the appellant hurt his back during 
basic training and always complained and had trouble with his 
back after that.

VA Medical Center records between 1978 and 1999 documented 
post-service diagnoses related to the lumbar spine, including 
lumbosacral strain in June 1981.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The reasons for the prior denials must be 
considered.  In reaching the determination, the RO noted that 
the appellant had provided a history of a lumbosacral injury 
prior to enlistment and that the back pain could have been 
part of the conversion hysteria.  The RO determined that a 
back condition had existed prior to enlistment.

The evidence submitted in support of the petition includes a 
service record that indicates the appellant's physical 
condition at discharge was poor.  It also included post-
service evidence of lumbosacral strain and testimony that the 
preservice injury was not serious.  In determining whether 
evidence is new and material, the credibility of newly 
presented evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The appellant has 
submitted new and material evidence in the form of a service 
record that indicates his physical condition at discharge.  
This evidence is relevant to the issues of preexistence and 
inservice aggravation, and is new and material.  The 
introduction of a post-service diagnosis for the same 
condition as diagnosed in service is relevant to the issue of 
direct service connection and is therefore new and material 
evidence.  New and material evidence sufficient to reopen the 
claim for service connection for lumbosacral strain has been 
presented and the petition is granted.  A determination of 
the question of service connection for lumbosacral strain is 
made below.


Service Connection

The appellant and his attorney contend that there is evidence 
linking his current mental disorder to service that is 
sufficient to warrant direct service connection.  He was 
found emotionally qualified for service and therefore was 
entitled to a presumption of soundness at entry.  They 
contend that even if it is determined that his mental 
disorder preexisted service, then it was aggravated during 
service as evidenced by his hospitalization and diagnoses of 
psychoneurosis, conversion hysteria.

The appellant and his attorney contend that he should be 
service connected for his post-service back disabilities 
based on a diagnosis of lumbosacral strain made in service.  
They contend that he was entitled to a presumption of 
soundness based on the absence of findings at induction.  The 
condition was chronic and they contend that there is evidence 
of continuity of back pain that is linked by post-service 
medical evidence to his current back diagnoses.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Alternatively, the nexus to service can be established under 
38 C.F.R. § 3.303(b), by evidence demonstrating (i) the 
existence of a chronic disease in service or during an 
applicable presumption period, and (ii) present 
manifestations of the same chronic disease.  See 38 U.S.C. 
§ 1112(a)(1); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).  In addition, 
either or both of the second and third Caluza elements can be 
satisfied, under § 3.303(b), by the submission of: (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage, 10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. 
App. 39 (2000).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service.  This presumption can be overcome only where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  A preexisting injury or 
disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306 (2000).

At the induction examination on April 6, 1942, he complained 
of a back injury in 1941.  There were no objective findings 
and it was considered not disabling for service.  Mild post-
traumatic neurosis without sequelae was noted.  This was not 
disabling for service.  The remarks section of the report 
indicated that the accident to his head and back were 
unconfirmed and not disabling for service.

On April 14, 1942 the appellant complained of back pain for 8 
months.  He was admitted to the hospital on April 24, 1942 
for complaints of pain in his lower back.  On examination he 
reported that his back was accidentally incurred in September 
1941 in Astoria, Long Island, New York when the appellant 
lifted a barrel that weighed approximately 250-lbs.  Heat and 
strapping were applied and he did not work for the 8 months 
prior to his induction.  He reported recurrence of his 
symptoms during basic training when he was bending over doing 
exercise.  He wore an old belt that gave some relief.  
Chronic, recurrent lumbosacral strain was diagnosed.  The 
condition existed prior to induction.  He was returned to 
duty, improved on April 27, 1942.  

The appellant was admitted to the hospital in June 1943 due 
to complaints of dizzy spells.  A transfer diagnosis was 
post-concussion syndrome which was attributed to a pre-
service automobile accident.  He appeared to be depressed on 
admission.  He reported that he was involved in an auto 
accident in 1941 and was unconscious as a result for a short 
period of time but was not hospitalized.  Although unable to 
give a satisfactory history, he stated that during the prior 
2-3 years he had been scared and had frequent headaches and 
dizzy spells.  On physical examination there was no 
limitation of motion in his bones and joints.  A recheck was 
requested of an unsatisfactory lumbosacral spine X-ray taken 
in July 1943.  It was repeated and was unsatisfactory.  X-
rays of the lumbosacral spine area taken on July 27, 1943 
revealed bilateral sacralization of the last lumbar vertebra.  
The lateral view was unsatisfactory.  The lateral view X-ray 
was repeated in August 1943 and was negative.

In August 1943 he went before a combined Neuropsychiatric and 
Disposition Board.  A diagnosis of "psychoneurosis, 
conversion hysteria" was made, and a Certificate of 
Disability for Discharge was recommended.  Since he had 
periods of some confusion and depression he was kept in the 
hospital until he was discharged from service.  He remained 
in the hospital until September 1943.  He complained of his 
back pain less and this was said to be very much improved.  
His condition remained otherwise unchanged.

The Certificate of Disability for Discharge indicated 
psychoneurosis, conversion hysteria (history of condition 
since childhood).  He was incapacitated by reason of it being 
a chronic condition characterized by severe headaches, pain 
in the back, tenseness, and periods of impulsive behavior for 
which no cause had been found.  This would be cause for 
repeated periods of hospitalization which rendered him unfit 
for duty.  There were no disabilities or defects other than 
noted on final examination.  A finding of existed prior to 
induction was made.  The indorsement found the disqualifying 
disability was not incurred in active service; the injury or 
disease did exist prior to induction; the injury or disease 
was not aggravated by active service; the disability was not 
due to his own misconduct; and the disability was not in line 
of duty.  The indorsement was signed by three officers of the 
Medical Corps.

An enlisted record documented that his physical condition 
when discharged was poor.

Private medical treatment records from Dr. D. beginning in 
March 1977 documented spasm and apparent tenderness over the 
spine.  Lumbosacral strain with possible herniated nucleus 
pulposus at L5 was diagnosed in November 1978.  A computed 
tomography scan in 1979 had shown borderline stenosis.  

VA Medical Center treatment records document treatment for 
anxiety and anxiety syndrome beginning 1978 through 1999.  
Post-service diagnoses of low back syndrome, 
spondylolisthesis, spurring at L2-5, bilateral sacralization 
of L5 and pseudospondylolisthesis with mild disc derangement 
at L4 were entered.

He was treated for recurrent lumbosacral strain, chronic low 
back pain by Dr. D. in 1980, 1983, 1984, 1985 and 1986.  In 
March 1985, Dr. D. indicated that the appellant had reactive 
depression and anxiety and problems that were related to his 
chronic, recurrent lumbosacral strain.

A memorandum written in February 1984 indicated that Dr. W. 
wanted the appellant to have a myelogram.

The appellant submitted copies of a private medical record 
from 1985 and a memorandum from 1984 with references to an 
insurance company and a lump sum settlement obliterated.  
These documents were of record in their totality in other 
parts of the record.

In July 1992, Dr. R. wrote that he had treated the appellant 
between 1969 and 1975 for vague complaints of chest pain and 
nervousness.  Repeated testing and examination was always 
normal.

The appellant testified before the RO in April 1993.  He 
began training at Camp Lee, Virginia and then was sent to 
Camp Shelby, Mississippi.  He did not remember the 
circumstances surrounding the events that ended with his 
admission to the hospital.  He got an honorable discharge and 
was sent home from the hospital.  His back problems had their 
onset at Camp Lee.  He had been treated for three months 
prior to entering service for muscle spasm, it was the same 
thing that he had in service but it got worse doing 
maneuvers.  He had complaints all of the time.  He could not 
walk far or run because of his back.  The automobile accident 
he had before service was nothing serious and did not require 
hospitalization.  After his discharge he was paid $52.00 per 
month for a year disability pay from the Army.  During that 
year he got treatment for his nervous condition that included 
electroshock therapy.  That treatment got him back on his 
feet and he was able to go to work six months later.  He 
worked for 28-years as a truck driver.  

A lay statement was submitted from J. N. in February 1993.  
He indicated he had trained with the appellant at Camp Lee.  
Before he was separated, the appellant had complained about 
back pains, and the appellant later wrote that he had been 
hospitalized at Camp Shelby.  J. N. talked to the appellant 
several times after service and he still complained about his 
back.

Private treatment records from Dr. H. were submitted.  The 
appellant was seen in June 1998 and diagnosed with mild 
memory deficit secondary to aging and agitated depressive 
reaction.  In June 1999, the doctor indicated there was a 
past history of depression dating to when the appellant was 
younger.  Dr. H. wrote in August 1999 that he had treated the 
appellant for 6-years for memory difficulty that the doctor 
thought was age-related.  He had a more recent recurrence of 
depression.  The appellant had a past history of "nervous 
breakdown" in service.  He had a problem with chronic 
depression since then with a recurrence that year.  The 
doctor opined that chronic depression dated back to his 
mental illness in service.

In December 1999, J. N. wrote that the appellant had told him 
he hurt his back in basic training and had complained of back 
pain when they continued their friendship after service.

Dr. H. wrote in June 2000 that he had previously reviewed the 
appellant's military file.  The records indicated that with 
only moderate provocation in service he had suffered an 
emotional decompensation.  The doctor felt that the present 
chronic depression was simply an extension of the pre-
existing mood disorder.  The record clearly indicated that he 
was psychiatrically unstable at that time and was 
subsequently treated with electroshock therapy.  Whether or 
not the underlying mood disorder existed prior to induction 
into the military remained to be established.  The doctor 
felt that his chronic depression dated back to the mental 
illness that he was suffering with in service regardless of 
when it began.

Except as specifically noted below, VA has met the duty to 
assist the appellant in the development of his claims for 
service connection for a back and for a psychiatric 
disability.  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued in during the 
pendency of this appeal, the appellant and his attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  All available 
service medical records were obtained and associated with the 
claims folder.  All identified and available treatment 
records, private and VA, have been developed.  The appellant 
testified that he had checked with the offices where he had 
treatment closer to service and been told that nothing had 
been kept after 5 years.  Where the veteran has established 
that the records are not obtainable, no duty to attempt to 
further contact that physician exists.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  The duty to suggest evidence was 
fulfilled at the time of the RO hearing in April 1993.  
38 C.F.R. § 3.103 (2000).  Neither the appellant nor his 
attorney has represented that there is additional outstanding 
evidence to be developed.  The Board is satisfied that the 
obligations imposed under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
met. 


1.  Preexistence of a psychiatric disorder:

Service connection is granted for disease or injury resulting 
in disability that was incurred coincident with service, or 
if preexisting such service, that was aggravated therein.  
38 C.F.R. § 3.303 (2000).  The Board must first determine 
which is the case with regard to the psychiatric diagnoses of 
record.

Based upon the record, the only psychiatric condition noted 
at entry was post-traumatic neurosis.  In the absence of new 
and material evidence to support the petition, the claim for 
service connection for post-traumatic neurosis was not 
reopened and is final.  However, there are other psychiatric 
diagnoses noted in service and post-service.  To say post-
traumatic neurosis, psychoneurosis-conversion hysteria, 
chronic depression or anxiety disorder are the same without 
supporting competent medical opinion violates the principle 
that the RO as well as the Board must point to a medical 
basis other than the panel's own unsubstantiated opinion to 
support the decision.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, the Board proceeds with the claims 
for psychoneurosis-conversion hysteria, anxiety disorder and 
chronic depression.

a) Psychoneurosis-conversion hysteria.

Psychoneurosis, conversion hysteria was diagnosed in 
service, therefore inservice disease has been established.  
However, the appellant has not presented competent medical 
evidence of current psychoneurosis-conversion hysteria.  A 
service-connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent proof of a present disability 
there can be no valid claim.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  In the 
absence of competent evidence of conversion hysteria, the 
claim for service connection for psychoneurosis, conversion 
hysteria is denied.

b) Chronic depression.

Competent evidence, in the form of Dr. H.'s letters, links 
post-service chronic depression to inservice mental illness.  
Dr. H.'s opinion is contradicted by the opinion of Dr. D., 
who wrote that the appellant's depression was reactive and 
related to recurrent lumbosacral strain.  This discrepancy 
requires further clarification, and this issue is the subject 
of a Remand, below.

c) Anxiety disorder.

Competent evidence of post-service anxiety disorder has been 
presented.  However, anxiety disorder was not diagnosed in 
service.  In view of the revisions to 38 U.S.C.A. § 5107 and 
the decision regarding chronic depression, additional action 
is warranted.



2.  Preexistence of a lumbar spine disorder:

Service connection is granted for disease or injury resulting 
in disability that was incurred coincident with service, or 
if preexisting such service, that was aggravated therein.  
38 C.F.R. § 3.303 (2000).  The Board must first determine 
which is the case with regard to the lumbar spine diagnoses 
of record.

a) Lumbosacral strain.

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports.  38 C.F.R. § 3.304(b).  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (1993); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).  Lumbosacral strain was not 
noted at entry into service.  A prior accident and back 
injury was noted, but nothing was found on examination.  
Therefore, the appellant is entitled to a presumption of 
sound condition as to his back. 

However, the presumption of soundness can be rebutted by 
clear and unmistakable (obvious or manifest) evidence that 
demonstrates that an injury or disease existed prior to 
service.  38 C.F.R. § 3.304 (b).  The Board finds that clear 
and unmistakable evidence has been presented that recurrent 
lumbosacral strain preexisted service, therefore the 
presumption of sound condition at entry is rebutted.  This 
clear and unmistakable evidence consists of the appellant's 
statement at induction, his inservice admissions, his 
original claim received in May 1946, an inservice 
determination, and his sworn testimony in 1993.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

Lay testimony is competent evidence when it regards the 
observable features or symptoms of injury or illness, 
although it may not be relied upon for establishing a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The Board relies upon the holding in Layno for its 
determination that the appellant has provided competent 
evidence (pre-service, inservice, and post-service) of a 
preexisting back injury and low back pain.  He is competent 
to note and report a back injury and back pain.  The 
appellant reported the back injury at induction.  He 
repeatedly indicated in service that he was treated for a 
back ailment in the months preceding his induction.  He 
reported recurrence of the same symptoms during basic 
training.  He has testified to the same decades after 
service.  The only individual arguing that a back injury did 
not preexist service has been his attorney, and this argument 
is not evidence.  There is no competent evidence that 
indicates that lumbosacral strain did not preexist service, 
but even in the face of opposing evidence, the Board is not 
precluded from finding that a condition preexisted service 
after balancing all of the evidence.  Vanerson v. West, 12 
Vet. App. 254 (1999).  

An inservice diagnosis of recurrent lumbosacral strain is of 
record.  A competent medical examiner made a finding of 
existed prior to induction.  This finding was based on a 
competent factual predicate-the appellant's report, and 
therefore distinguishes it from the holding in Miller v. 
West, 11 Vet. App. 345, 348 (1998) that a bare medical 
conclusion without a factual predicate is not clear and 
unmistakable evidence.  It must be emphasized that the 
appellant entered repeated assertions of a pre-service injury 
while working; that heat and strapping had been applied prior 
to service; and that he had not returned to work prior to 
service.  The inservice examiner determined that the 
appellant had an old sacroiliac and lumbosacral strain, and 
made a specific determination that the disorder had existed 
prior to induction.  This is clear and unmistakable evidence 
that lumbosacral strain preexisted service.

Once a condition is properly found to have been preexisting 
(either because it was noted at entry or because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation provides:  'A 
preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.' "  38 U.S.C.A. § 1153 [emphasis added], 38 C.F.R. 
§ 3.306(a), Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The Board finds that as to preexisting recurrent 
lumbosacral strain, it did not undergo an increase in 
severity during service.

The appellant was admitted to the hospital in 1942 for 
lumbosacral strain, treated, and returned to duty improved.  
When he was admitted to the hospital in June 1943 for 
complaints of dizzy spells, physical examination of his 
musculoskeletal system revealed no abnormalities.  Although 
the initial X-rays of his lumbosacral spine were 
unsatisfactory, repeat X-rays revealed bilateral 
sacralization and a normal lateral view.  By the time of his 
release in September 1943, his back pain was less and very 
much improved.  His discharge was predicated on his 
psychoneurosis, conversion hysteria, not his back.  This 
inservice evidence amounts to confirmation that the 
lumbosacral strain was recurrent, but the Board does not find 
that this establishes evidence of an increase in severity.  
The presumption of aggravation does not apply to a veteran 
with a preexisting injury when the medical evidence shows 
only temporary exacerbations during service;.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  Here the evidence 
showed that he had exacerbation but was asymptomatic at 
separation, therefore the Board does not find that there was 
an increase in disability during service.  

The Board has considered the enlisted record that documented 
that his physical condition when discharged was poor.  The 
appellant' discharge was predicated on his psychiatric 
condition, but the document does not have an area to document 
a soldier's psychiatric condition at discharge.  Therefore, 
the question regarding the physical condition at discharge 
necessarily covers both physical and psychological 
conditions.  The Board has no basis to decide that "poor" 
physical condition references his back.

The inservice professionals determined that the condition had 
improved by the time he was discharged from the hospital and 
separated.  In regard to the appellant's belief that there 
was aggravation or worsening, his opinion is not competent.  
Routen v. Brown, 10 Vet. App. 183 (1997).  The Board's 
conclusion is further supported by post-service evidence that 
showed treatment beginning many years after separation from 
service and the continuation of chronic, recurrent 
lumbosacral strain without evidence of worsening for decades 
after service.  Service connection for preexisting recurrent 
lumbosacral strain is not warranted in the absence of a 
finding that the preexisting condition was aggravated during 
service.

b) Degenerative joint disease of the lumbar spine.
c) Spondylolisthesis of the lumbar spine.
d) Stenosis of the lumbar spine.

Post-service diagnoses of degenerative joint disease, 
spondylolisthesis and stenosis have been submitted, which 
establishes current disability.  However degenerative joint 
disease, spondylolisthesis and stenosis were not diagnosed in 
service, and no competent examiner has linked post-service 
spondylolisthesis and stenosis to service, therefore the 
claim is denied.

The appellant through his attorney has argued that he noted 
low back pain in service, has provided continuity of this 
same symptomatology since service, and has submitted 
competent evidence that links degenerative joint disease, 
spondylolisthesis and stenosis to this post-service 
symptomatology.  Therefore the Board has examined whether the 
nexus between service and degenerative joint disease, 
spondylolisthesis and stenosis could be satisfied under the 
provisions of 38 C.F.R. § 3.303(b) (2000); Savage, 10 Vet. 
App. at 495 (1997) by evidence of chronicity or continuity of 
symptomatology.  

The chronicity provisions are applicable where evidence shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage, 10 Vet. App. at 495.  Chronic lumbosacral strain was 
described as chronic in service.  Chronicity is not 
applicable for claims for service connection for degenerative 
joint disease, spondylolisthesis and stenosis since this 
provision requires that the same chronic condition be noted 
inservice and post-service.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, a claim may still be valid 
on the basis of 38 C.F.R. § 3.303(b) if the condition is 
noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
A claimant is required to submit competent evidence of a 
nexus between his present disability and his postservice 
symptomatology.  McCormick, 14 Vet. App. at 39.  A lay person 
is competent to note the presence and location of pain in his 
body as it an observable feature of symptom of an injury or 
illness. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
His lay testimony is supported by the service medical records 
that recorded his complaints and diagnosed it as lumbosacral 
strain.  In testimony and through the lay statements of J.N., 
the appellant has provided competent evidence of continuity 
of symptomatology (low back pain) since service.  A veteran's 
retrospective assertion of continuous symptoms is competent 
evidence sufficient for the purpose of establishing 
continuity of symptomatology.  Furthermore, continuity of 
symptomatology, as described in Savage, supra, does not 
require that a claimant be diagnosed with the same condition 
both in service and at the time of his claim for service 
connection (such a requirement is part of the 38 C.F.R. 
§ 3.303(b) criteria as to a chronicity basis for service 
connection).  

However, Savage stands for the proposition that after 
continuity of symptomatology is established, the veteran must 
still submit competent medical evidence that connects the 
current disabilities to the post-service symptomatology.  A 
review of the post-service medical evidence reveals that the 
medical examiners of record have attributed his current back 
pain symptomatology, in part, to degenerative joint disease, 
spondylolisthesis and stenosis, but have not linked these 
post-service diagnoses to his continuity of symptomatology 
(chronic low back pain) since service.  In other words, the 
medical opinions of record have offered a variety of 
diagnoses to explain his then-current complaint of low back 
pain, beginning in about 1977, many years after separation 
from service.  Any recordations made by examiners of "pain 
since service" are bare transcriptions of a lay history of 
back pain since service, and the Board has already accepted 
as competent the appellant's testimony to that effect.  
LeShore v. Brown, 8 Vet. App 406, 409 (1995).  No medical 
opinion has indicated that the appellant's current back 
disorders are related to the back pain he noted in service 
and since service.  His inservice symptoms (described as low 
back pain) were attributed to lumbosacral strain.  He 
continued to describe his symptoms as "low back pain," but 
there is a complete absence of medical evidence showing a 
common underlying cause of those symptoms.  The cause of the 
appellant's current back disorders does not present an issue 
that may be satisfied by lay testimony.  Here the issue is 
the cause of an aching back, a matter that is not visually 
observable in this case.  Moreover, given the many possible 
causes of the appellant's back problems, neither he nor any 
other lay person can testify as to the origin of his current 
condition.  In fact, his back condition has been the subject 
of numerous diagnoses since service.  Therefore, the 
provisions of 38 C.F.R. § 3.303(b) (2000) do not assist him 
in establishing service connection.  The Board's conclusion 
is supported in this case by the service medical records 
which reveal that inservice back pain was evaluated and 
attributed to lumbosacral strain, and that none of the other 
back conditions noted post-service were diagnosed after 
examination and X-rays in service.

e) Sacralization

The Board notes that sacralization was noted in service and 
post-service, although competent medical opinion has not 
commented on any relationship between the two.  Sacralization 
is a congenital anomaly in which the fifth lumbar vertebra is 
fused to the sacrum in varying degrees.  Thibault v. Brown, 5 
Vet. App. 520, 521 (1993) (citing Webster's Medical Desk 
Dictionary 629 (1986).  Congenital or developmental defects 
as such are not diseases or injuries within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c) (2000).


ORDER

The petition to reopen the claim for service connection for 
post-traumatic neurosis/post-traumatic stress disorder is 
denied.  The petition to reopen the claim for lumbosacral 
strain is granted.  Service connection for conversion 
hysteria is denied.  Service connection for lumbosacral 
strain, degenerative joint disease, spondylolisthesis, 
stenosis, and sacrilization is denied.

Additional Considerations:

The Board is aware that 38 U.S.C.A. § 5107 (West 1991) was 
amended.  Except for the Remand, the VA has assisted the 
claimant in developing all the facts and numerous VA 
examinations that are on file.  See 38 C.F.R. § 3.326 which 
provides that any hospital report or any examination report 
from any government or private institution may be accepted 
for rating a claim without further examination.


REMAND

The appellant has submitted private medical evidence that has 
linked post-service depression to post-service recurrent 
lumbosacral strain or to inservice mental illness.  Further 
development is necessary to resolve this conflict.  Further 
development is necessary with regard to the claim for service 
connection for anxiety disorder as a reasonable possibility 
exists that the additional examination will aid in the 
establishment of service connection.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA psychiatric examination.  The 
examiner should address the following 
inquiries of the Board:

Private medical evidence dated in March 
1985 indicated that the appellant had 
reactive depression and problems that 
were related to his chronic, recurrent 
lumbosacral strain.  A private provider 
wrote in June 2000 that the appellant 
suffered from chronic depression that was 
simply an extension of a pre-existing 
mood disorder that was exhibited in 
service without regard to when this mood 
disorder began.  After review of the 
service medical records and the claims 
folder including the cited opinions, the 
examiner should offer an opinion: a) as 
to whether the veteran has chronic 
depression or an anxiety disorder; b) the 
onset of chronic depression or anxiety 
disorder; and c) whether post-service 
chronic depression or an anxiety disorder 
is linked to the psychiatric 
symptomatology exhibited in service.  The 
examiner must indicate the evidence upon 
which these opinions are based.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

